38 F.3d 1046
In re Larry NORRIS, Director, Arkansas Department ofCorrection, Petitioner.
No. 94-1544.
United States Court of Appeals,Eighth Circuit.
Oct. 28, 1994.

Before RICHARD S. ARNOLD, Chief Judge, McMILLIAN, FAGG, BOWMAN, WOLLMAN, MAGILL, BEAM, LOKEN, HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges, En Banc.
PER CURIAM.


1
This is a petition for writ of mandamus filed by Larry Norris, Director of the Arkansas Department of Correction.  In our opinion filed on May 5, 1994, 23 F.3d 1396, the petition was dismissed as moot with respect to two cases on the docket of the District Court.  With respect to the third case referred to in the petition, Clay Anthony Ford v. A.L. Lockhart, No. PB-C-82-431, we directed that the petition be held on our docket pending action by the District Court.


2
On August 30, 1994, the District Court entered judgment in the Ford case, 861 F. Supp. 1447.   An appeal from this judgment is now pending as No. 94-3469 in this Court.  The purpose of the petition for mandamus was to obtain a decision in the District Court.  This decision has now occurred, and nothing remains to be done in the mandamus proceeding.  It has become moot and should therefore be dismissed.


3
Dismissed.